Citation Nr: 1538133	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  10-39 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected cardiovascular disabilities.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1970 to September 1972.  The Appellant is the Veteran's surviving spouse, and was accepted as the Veteran's substitute for purposes of processing this appeal to completion pursuant to a January 2015 notification letter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  This appeal was previously before the Board in April 2014.    

In April 2012, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets further delay, the Board has determined that additional development is warranted.  The April 2014 Board remand, sought development for the Veteran's increased rating, and TDIU claims.  The Veteran provided the requested employment information in June 2014 correspondence.  The Veteran died on October [redacted], 2014.  As a result of the Veteran's death, the Veteran's cardiovascular Disability Benefits Questionnaire (DBQ) was cancelled, and an opinion regarding the functional and occupational impact of his combined cardiovascular disabilities was not ascertained.  While the Board recognizes that the Veteran's death complicated the development for the appeal, the duty to assist "may include obtaining a retrospective medical opinion".  Chotta v. Peake, 22 Vet. App. 80, 85 (2008), and is necessary in present appeal. 

In a submission from the Veteran from October 2014, the Veteran stated that he was being treated at a medical center in Lincoln, Nebraska.  Additionally, medical records from Nebraska Heart Hospital that are related to the Veteran's death may also be of benefit to the Appellant's claim.  On remand, the Appellant must be given the opportunity to either provide any outstanding relevant private treatment records or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.

Accordingly, the case is REMANDED for the following action:

1. Obtain complete VA treatment records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the Appellant and request that she either provide any outstanding relevant private treatment records or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Appellant pursuant to 38 C.F.R. § 3.159(e).  The Appellant must then be given an opportunity to respond.

3.  Forward the Veteran's claims file to a physician for a medical opinion report for an opinion as to severity of the Veteran's service connected ascending aortic aneurysm prior to his death.  The physician should try to identify and should specifically address whether the Veteran's ascending aortic aneurysm, (1) precluded exertion (2) was five centimeters or larger in diameter, (3) was symptomatic or (4) required an indefinite period hospital admission dated since January 2011 for correction (including any type of graft insertion):

The physician should opine on the functional impairment that the Veteran's service-connected cardiovascular disabilities had on the Veteran's occupational ability.  The examiner should give consideration to the Veteran's level of education, if the Veteran had any specialized training, and the Veteran's work experience, but should not consider the impairment caused by any nonservice-connected disabilities.

In offering any opinion, the physician should consider all the evidence of record, to include the lay statements that the Veteran stated that he was unable to work, and the private medical opinions which conclude that the Veteran was unable to work.  The rationale for any opinion offered should be provided.

4.  Thereafter, review the claims file to ensure that all of the foregoing development is completed, to the extent possible.  Adjudicate the issue of a TDIU rating due to the service-connected valvular heart disease with mitral and aorta insufficiency and ascending aortic aneurysm, to include consideration of whether the requirements for referral to the Director and Compensation and Pension Service have been invoked under 38 C.F.R. § 4.16(b).

5.  If the determination addressing the issue of a TDIU rating remains adverse to the Veteran, then the Veteran should be furnished a supplemental statement of the case addressing the issue of entitlement to a TDIU rating due to the service-connected cardiovascular disabilities.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




